Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-18 and 20 are pending and the subject of this NON-FINAL Office Action. This is the first action on the merits.

Claim Interpretations
	“Combined sequence c-a [or c1-d or c2-d-a], in double-stranded form, is more stable than combined sequence a-b [or d-a or d-a-b], in double-stranded form” means use of  “destabilizing bases” which are “those that destabilize double-stranded DNA by virtue of forming less stable base pairs than the typical A-T and/or G-C base pairs” (para. 0103).  The only clear example in the Specification is inosine (paras. 0091 & 0103).  The specification also seems to indicate 2’-O-methyl is included (paras. 0107 & 0134, as examples).  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-27 of U.S. patent 11,028,434.  
The conflicting anticipate the instant claims because the conflicting claims teach a species of primer set of the instant claims.  Specifically, the conflicting claims teach a primer comprising: a primer sequence a adjacent to, and 5′ of, single-stranded primer sequence b, and a clamp sequence c adjacent to, and 5′ of, primer sequence a, wherein clamp sequence c is not complementary to a first strand template sequence d′, which is adjacent to, and 3′ of, first strand template sequence a′, wherein combined sequence a-b contains more destabilizing bases than combined sequence c-a; a primer sequence d adjacent to, and 5′ of, single-stranded primer sequence a, and a clamp sequence c1 adjacent to, and 5- of, primer sequence d, wherein clamp sequence c1 is not complementary to a first strand template sequence i′, which is adjacent to, and 3′ of, first strand template sequence d′; a primer sequence a adjacent to, and 5′ of, single-stranded primer sequence b, a primer sequence d adjacent to, and 5′ of, primer sequence a, and a clamp sequence c2 adjacent to, and 5′ of, primer sequence d, wherein clamp sequence c2 is not complementary to first strand template sequence i′, wherein c1 has a different sequence than c2.  The instant claims state: a primer sequence a adjacent to, and 5' of, single-stranded primer sequence b; and a clamp sequence c adjacent to, and 5' of, primer sequence a, wherein clamp sequence c is not complementary to a first strand template sequence d', which is adjacent to, and 3' of, first strand template sequence a', wherein the double-stranded portion of the inner primer comprises combined sequence c-a annealed to a complementary combined sequence a'-c', and wherein combined sequence c-a, in double-stranded form, is more stable than combined sequence a-b, in double-stranded form.  In other words, the conflicting claims teach to use 2′-O-methyl RNA as destabilizing bases that yield “more stable” bases of the instant claims.
In summary, it is submitted that the instant claims were prima facie obvious to a person of ordinary skill in the art at the time of the invention who was reading the conflicting claims.  

Instant claims 1-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-19 of U.S. patent 10,273,534.  
The conflicting anticipate the instant claims because the conflicting claims teach a species of primer set of the instant claims.  Specifically, the conflicting claims teach he first outer primer comprising a primer sequence a that specifically hybridizes to first template strand sequence a′; and
the first inner primer comprising a single-stranded primer sequence b that specifically hybridizes to first template strand sequence b′, wherein b′ is adjacent to, and 5′ of, a′, and wherein single-stranded primer sequence b is linked at its 5′ end to a first strand of a double-stranded primer sequence comprising: a primer sequence a adjacent to, and 5′ of, single-stranded primer sequence b; and a clamp sequence c adjacent to, and 5′ of, primer sequence a, wherein clamp sequence c is not complementary to a first strand template sequence d′, which is adjacent to, and 3′ of, first strand template sequence a′, wherein the double-stranded portion of the inner primer comprises combined sequence c-a annealed to a complementary combined sequence a′-c′; wherein sequence c comprises 2′-O-methyl RNA and/or combined sequence a′-c′ cannot be extended from its 3′ end; and wherein combined sequence c-a, in double-stranded form, is more stable than combined sequence a-b, in double-stranded form.  The instant claims state: a primer sequence a adjacent to, and 5' of, single-stranded primer sequence b; and a clamp sequence c adjacent to, and 5' of, primer sequence a, wherein clamp sequence c is not complementary to a first strand template sequence d', which is adjacent to, and 3' of, first strand template sequence a', wherein the double-stranded portion of the inner primer comprises combined sequence c-a annealed to a complementary combined sequence a'-c', and wherein combined sequence c-a, in double-stranded form, is more stable than combined sequence a-b, in double-stranded form.  In other words, the conflicting claims teach to use 2′-O-methyl RNA as destabilizing bases of the instant claims.
In summary, it is submitted that the instant claims were prima facie obvious to a person of ordinary skill in the art at the time of the invention who was reading the conflicting claims.  

Allowable Subject Matter
If Applicants file a terminal disclaimer over the above U.S. patent claims to overcome the obvious-type double patenting, then the claims would be allowed.  The claims would be allowed because the prior art fails to teach or suggest wherein combined sequence a-b contains more destabilizing bases than combined sequence c-a.  Instead, the closest prior art teaches the claimed inner and outer primers without destabilizing bases (US 2013/0323738, Fig. 1; US 2012/0122161, Fig. 13).  In other words, the closest prior art fails to provide a motivation to add destabilizing bases to combined sequence a-b.  Thus, the claims would be allowable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637